Carmine J. Marasco, J.
Motion for a bill of particulars is granted to the following extent: Item 1: The District Attorney is to specify whether or not defendants or either of them compelled the complainant to do or abstain from doing an act as specified in the language of section 530 of the Penal Law. Items 2, 3 and 4 are disposed of by directing the District Attorney to specify the subdivisions of section 530 of the Penal Law upon which he intends to rely on the trial so that the defendants can properly prepare for trial. Items 5, 6 and 7 are also disposed of by directing the District Attorney to specify the subdivisions of section 244 of the Penal Law upon which he intends to rely on the trial so that defendants can properly prepare for trial.
Settle order.